 K. B. & J. YOUNG'S SUPER MARKETS, INC.271above describedbargaining unitwithout firstgiving notice to the representativeof such employees.WE WILL NOTdiscourage membership in Sindicato de Trabajadores Packing-house, Food & Allied Workers, District 9 of Puerto Rico, AFL-CIO, or anyother labor organization,by refusing to reinstate or by otherwise discriminatingagainst any of our employees because they had engaged in a lawful strike orbecause of their union or concerted activities.WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their rights to self-organization,to form labororganizations,to join or assist the above-named union or any other labor orga-nization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities.WE WILL offer to Edgar Carlo immediate and full reinstatement to his formeror to a substantially equivalent position without prejudice to his seniority orother rights previously enjoyed,and make him whole for any loss of earningssuffered as a result of the discrimination against him.CRIMPTEX, INC.,Employer.Dated-------------------By-------------------------------------------(Repiesentative)(Title)NOTE -We will notify Edgar Carlo, if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training Service Act of1948, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, P.O. Box11007, Fernandez Juncos Station,Santurce,Puerto Rico, Telephone No. 724-7171.K. B. & J. Young's Super Markets, Inc.andImogene Brewton,Butchers Union Local 193, AFL-CIO,and Norma Newton andJack Baldwin.CasesNos. 31-CA-24 (formerly 21-CA-6169),31-CA-26-1 (formerly 21-CA-6202-1), and 31-CA-26-2 (for-merly 21-CA-6202-2).March 1, 1966DECISION AND ORDEROn October 15, 1965, Trial Examiner William E. Spencer issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom, andtake certain affirmative action as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent and the General Coun-sel filed exceptionsto the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has consideredthe TrimExaminer's Decision and the entire record in these cases,includingthe exceptions and briefs,and hereby adopts the findings,'conclu-sions,2 and recommendations3of the Trial Examiner,with the modi-fications contained herein.[The Board adopted the Trial Examiner's Recommended Order4]i In the second paragraph of sectionD, 1 ofhisDecision,the Trial Examiner findsthat "in the week preceding Baldwin's discharge overall sales and sales at the Chesterstore were the second highest of any week since Respondent purchasedthe Kelley mar-kets. . .The record shows that this statement is true of the week following Baldwin'sdischarge,not the week preceding.The error appearsto be inadvertent ;in any event, itisnot prejudicial.The TrialExaminer's Decision is hereby amendedaccordingly.2The Trial Examiner finds that the Respondent's refusalto honor the contract betweenits predecessor and ButchersUnion Local 193, AFL-CIO,constituted a violation of Sec-tion 8(a) (5) of the Act.However, hedid not affirmativelyorder the Respondent tohonor the contract,and the General Counsel excepts to his failure to do so. Inthe cir-cumstances of this case,and particularly because the Union gavenotice, pursuant to theprovisions of the contract in question,of its desire to reopenthe contract,and the Unionhas not excepted to the Trial Examiner's failure to order the Respondentto honor thecontract,we find it unnecessary to pass on the questionof whetherthe Respondent also.violated Section 8(a) (5) of the Act by itsrefusal to honor its predecessor's contract.3The Trial Examiner's recommendationthat theRespondent be ordered to bargain withthe Union is based in part on his finding,with which we agree, thatthe Respondent is thesuccessorto Kelley's Supermarket.But even if we disagreedwith that finding, we wouldstill find that to remedythe Respondent's 8(a) (3)violationseffectively, and in order to,effectuate the policiesof the Act,it is necessarythat the Respondent be ordered not onlyto employ the discriminatees and make them whole,but that itbe also orderedto bargainwith theUnion, as described in the section of the Trial Examiner'sDecision entitled "TheRemedy."SeePie8eclnAircraftCorporation,123 NLRB 348,enfd.280 F. 2d 575 (C.A.3), petition for review denied 316 F. 2d 239(C.A. 3), cert. denied 364 U.S. 933and 375.U.S. 827.+ In the first indented paragraph of the Trial Examiner's recommended notice, the local11number is amended to read "ButchersUnion Local 193, . . .In the fourth indented paragiaphof the TrialExaminer's recommended notice, changethe name "Imogene Newton" to "Imogene Brewton."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended,herein called the Act, was heard before Trial Examiner William E. Spencerin Bakersfield,California,on May 3 and 4, 1965,pursuant to due notice.The con-solidated complaint dated January 27, 1965, and amendment to consolidated com-plaint dated March 3, 1965, issued on a charge in Case No.21-CA-6169 filed Septem-ber 14, 1964, a first amended charge filed September 23, 1964, a second amendedcharge filed January 25,1965, by Imogene Brewton, an individual;a charge in CaseNo. 21-CA-6202-1 filed September 29, 1964, and a first amended charge filed Janu-ary 25, 1965,by Butchers Union Local 193, Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,herein called the Union;and a charge inCase No. 21-CA-6202-2 filed September 29, 1964, and an amended charge filedJanuary 25,1965, by Norma Newton and Jack Baldwin, individuals,alleged, andRespondent's answer denied,that the Respondent herein engaged in conduct violativeof Section 8(a) (1), (3),and (5)of the Act.Upon the entire record in the case and from my observation of the witnesses andconsideration of the briefs filed with me by each of the parties, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHob NobStores, Inc., d/b/a Kelley'sMarkets, herein called Kelley's or Kelley, is acorporation which prior to aboutApril21, 1964, was engaged in the retail sale ofgroceries at three stores in Bakersfield,California.During the 12-month period K. B. & J. YOUNG'S SUPER MARKETS, INC.273immediately preceding April 21, 1964, in the conduct of its business it derived a grossrevenue in excess of $500,000 and also purchased and received goods valued in excessof $50,000 directly from firms located outside California.Respondent, a California corporation, engaged since about April 21, 1964, in theretail sale of groceries at the Bakersfield stores previously operated by Kelley's, inthe course of its operations at the said Bakersfield stores has since about April 21,1964, derived a gross revenue in excess of $500,000 and has also purchased andreceived goods valued in excess of $50,000 directly from firms located outsideCalifornia.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.111.THE UNFAIR LABOR PRACTICESA. IssuesIn April 1964 the Respondent purchased the business of Hob Nob Stores operatedunder the trade name of Kelley's Supermarket, at three locations in Bakersfield, Cali-fornia, referred to herein as the Niles Street, Chester Avenue, and Roberts Lane stores.The meat market department of these three stores was covered by a bargaining agree-ment between the Union and Kelley's, executed about January 16, 1965, with auto-matic renewal on a yearly basis thereafter. The Respondent after assuming ownershipof the Kelley stores refused to recognize and bargain with the Union and to honor itsagreement with Kelley.The principal issue is whether, as contended by the GeneralCounsel, Respondent, as successor to Kelley, was bound by Kelley's bargainingobligations.The Respondent's position-in-chief is that Kelley discharged all employ-ees in the unit represented by the Union at the time Respondent took over its business,that few of these former employees of Kelley became Respondent's employees, andconsequently the Union at no time represented a majority of Respondent's employeesin an appropriate unit.The General Counsel counters this claim by contending thatRespondent caused Kelley to discharge its employees and thereafter refused thememployment in order to evade its bargaining obligations.He supports this contention,utter alia,by additional alleged incidents of discrimination violative of Section8(a) (1) and (3) of the Act, involving the discharge of two individuals, Jack Baldwinand Imogene Brewton, and the refusal to hire Norma Newton.B. The appropriate unit and the Union's representation of a majority thereinAll meat market employees employed at Kelley's Bakersfield stores, excluding pro-fessional employees, guards, and supervisors as defined in the Act, constituted a unitappropriate for purposes of collective bargaining prior to Respondent's assumption ofownership and operation of'the stores, and the said unit, composed of Respondent'semployees, continued to be appropriate for purposes of collective bargaining at alltimesmaterial after Respondent succeeded to the business of the said Bakersfieldstores.The Union's representative status was established and maintained under Kelley'sownership of the stores in question as evidenced by its bargaining agreement withKelley which included,inter alia,a union-shop clause.This agreement, unexpired atthe time Respondent began operations of the Kelley stores, and the Union's representa-tive status, continued uninterruptedly and were binding on the Respondent if in factRespondent was a successor to Kelley within the meaning of the decisions.C. SuccessorshipThe controlling stock in Respondent, at all material times, was owned by Williamand Charles Young, brothers.They were also minority stockholders in Jack Young'sSuper Markets, a California corporation engaged in the retail sale of groceries atBakersfield and Visalia, California. Its Bakersfield store is known as the BrundageStreet Store.The majority stock in Jack Young's is owned by Jack Young, father ofWilliam and Charles. Jack Young owns no stock in Respondent. It is alleged thatRespondent and Jack Young constitute a single employer within the meaning of theAct, a matter whose relevancy will appear.Except for certain innovations in the methods of handling and marketing its mer-chandise, the Respondent continued the same business previously conducted by Kelleyat the three Bakersfield stores, without change of locations, and for a brief periodcontinued the trade name used by Kelley in the operations of the three stores.Theduties of its meat market employees remained substantially the same.The only thingthat distinguishes this situation from numerous precedents on successorship is 274DECISIONS OF NATIONAL LABOR RELATIONS -BOARDRespondent's total replacement of unit personnel.That Respondent caused Kelley todischarge all unit personnel before the takeover by Respondent is established beyondquestion.Respondent'sPresident John Young and Secretary William Young testi-fied, in substance, that this was required because Kelley was operating at a financialloss and part of this loss they attributed to inefficient personnel.On this pointWilliam Young testified, on direct examination:I looked the stores over and tried to analyze in our own mind what causedtheir failure, to produce a profit, and we come up with a personnel problem, forone thing.And the way they run thestore in general.Q. You say you came up with a personnel problem.Will you explain that9A.Well, efficiency of the crew.We did not think they were producing likethey should be, and, of course, our method of operation is entirely differentanyway.Q.Why did you desire to hire your own employees9A.Well, the main thing is to get the efficient help we want in there, becausethere is too many inefficiencies.On cross-examinationWilliam Young admitted that at no time did he observeKelley'smeat department employees at work but that in his prior testimony ofobserved inefficiency he "was speaking in terms of all the employees in general "According to him he "did not see any hustle in the personnel ... they were just moreor less halfway loafing on the job 'John Young, who followed William to the witness stand, testified that on numerousvisits he made a specific observation of the meat department "I did not observe thewhole store, as a whole. I went to the back room. In fact, I got kicked out of oneof them in the Nile Street Store.A butcher was standing back there drinking coffee.I went to the meat-cutting room area . .They were just standing around gossiping.I don't know what they were talking about. I just peeked in and looked around, andmost of the people were just lack-a-daisy."Recalled to the witness stand, William Young testified that after Respondent'sinitial agreement to purchase the Kelley stores, he visited these stores on several occa-sions and observed that the meat market employees,as well as the Kelley employeesgenerally, "were just half-way trying at the job. I don't know whether they got windof the sale or what it was. I mean, for some reason they were just not putting out thework like they should be."He admitted, however, that despite his observation of theinefficiency of the Kelley store managers, Respondent retained the grocery managerin its employ.He further testified on cross-examination:Q. Is there any reason why you did not hire the employees and keep them onand then screen them after you really had a chance to observe whether theinefficiency was due to them or whether it was due to management?A. Youmeanany particular reason for that?Q. Yes.A. No particular reason, outside of the inefficiency and we were screening forqualification for those that would reapply with us, like a new employee, youknow.You check up on their records,and things.Q. Did you offer jobs to any of the old Kelley's employees?A. Indirectly, they were all offered jobs.Q.Would you explain what you mean?A. I did not do it personally.I mean,our store manager was to explain it tohim.You see, we had a meeting of all the store managers at the Niles Streetstore on April 20th.Itwas onaMonday and they were all told that day, ifthey want a job with us to apply at the Brundage Lane store [previously referredto as the Jack Young's Bakersfield store] and we would take applications overthere.If the aforequoted testimony be accepted, a screening of Kelley employees forpossible employment by the Respondent would occur on their application for employ-ment by the Respondent asnewemployees.The testimony of several of Kelley'semployees, however, if accepted, would establish that no actual screening of Kelleyemployees for employment by Respondent occurred, and certain unlawful conditionswere attached by Respondent to the hiring of certain of these employees who applied,or attempted to apply, for employment with the Respondent.Kelley's employees, it appears, received no official notice of the termination ofKelley's business' and their employment with Kelley's until the afternoon of April 20,the last day of Kelley's operation of the markets.The Union, also, was officiallynotified of Respondent's purchase of the Kelley stores only after the sale had beenconsummated and the changeover effectuated. Its secretary-treasurer, Harold Hod-son, testified that Michelleti, an executive df the Hob' Nob Stores, told him that there K. B. & J. YOUNG'S SUPER MARKETS, INC.275would be a problem with the Union's agreementwith Kelley's, because the Respond-ent had informed Michelleti that it was "not goingto honor the Butchers collectivebargaining agreement."Michelleti denied he said this, but Kelley's notification to theUnion of the sale of its business to Respondent requested the cancellation of the bar-gaining agreement.We turn now to testimony of Kelley employees who sought tocontinue their employment with Respondent, or made inquiry about such continuedemployment.From the credited testimonyof BentonLee Hart, it appears that on April 20,William Wekerle, a grocerymanagerfor Kelley, informed Hart that Respondent had"bought out" Kelley's.Later, one Cleo Thompson, admittedly a meat departmentsupervisor for Respondent, came into the store and informed Hart that the marketwould be closed on the following day, thereby terminating Hart's employment.(Kelley's was actually closed for one day.)Thompson told Hart that he could applyat the "head office"-the Brundage Street store of Jack Young's-for new employmentby Respondent, and according to Hart but denied by Thompson, that Respondent'smarkets would be nonunion.At a meeting at Wekerle's house that evening employeeswere given their final paychecks and were informed by Wekerle that he, Wekerle, wasthe only Kelley employee retained by Respondent, and that he would be Respondent'sgrocery manager.Hart had been in Respondent's employ for 6 years.Donald Hinds, a meatcutter employed by Kelley's, was also informed on April 20that his employment with Kelley's was being terminated.That same evening as hewas preparing to leave he saw William Young and asked Young when it would beconvenient to apply for a job with Respondent.Hinds testified, and Young denied,that Young replied that Respondent "had all the meat cutters they needed."At aunion meetingon the following day, attended by all Kelley's meat cutters andwrappers,Hinds informed these employees of the conversation he had had withWilliam Young about employment with the Respondent.Argus Turner testified that on the day following his discharge on April 20 byKelley's, he talked to Cleo Thompson, ascertained from him that he was supervisorover all Respondent's meat markets, and asked about the opportunities for employ-ment with Respondent as a butcher.He testified, and Thompson denied, thatThompson said "he had plenty of butchers."Forbes Barnum, a head meatcutter at Kelley's Niles Street market, testified thaton the day his employment with Kelley's was terminated, he asked William Youngabout employment with Respondent, and Young replied that he should fill out anapplication at Jack Young'sBrundagestore.Barnum filled out anapplication andon the following day or night received a call from one who identified himself asWilliam Young and who asked him if he would like to work for Respondent.Hereplied in the affirmative and was told to report for work at Respondent's Nile Streetstore.Young also asked Barnum if he knew of anyone else wanting employment withRespondent, and gave Barnum a phone number at which he could be reached by suchapplicants.Barnumgave this phone number to a former Kelley employee, NormaJean Newton.Barnum did not goto work for Respondent but accepted a positionwith another employer.According to him, he was informed by his wife that WilliamYoung calledand saidthat if he wanted to go to work for Respondent he would haveto get a withdrawal from the Union, but he admitted that he was so informed aftertaking other employment.He further testified that on the evening of his failure toreport for work with the Respondent, Thompson called him, inquired of him why hehad not reported, and that he informed Thompson that he did not feel like he "shouldget out ofthe unionto work," whereupon Thompson agreed that he would be betteroff working for another company, and said that if he wanted to work for Young's hewould have to get out of the Union. Shortly after this telephone conversation,Barnum saw Thompsonat oneof the Respondent's markets, and Thompson told himof certain benefits such as insurance and profit sharing to be enjoyed by Respondent'semployees, which, according to Thompson, were superior to union benefits. Barnumasked him if he, Barnum, got out of the Union and entered Respondent's employ,would Respondent "protect" him and let him get back into the Union if Respondenthad to sign a union contract.Thompson replied in the affirmative.Statementsattributed by Barnum to Thompson and William Young were denied by the latter.Deborah Barnum, in corroboration of her husband, testified that she took a tele-phone call from one who identifiedhimself asWilliam Young, and that the fatteradvised her that her husband would have to get a withdrawal from the Union if hewanted tocome towork for the Respondent.William Young denied that he madesuch a call.Norma Newton, a meatwrapper employed by Kelley's, testified that she called thetelephone number given to her by Barnum, and that it was answered by one givinghis name as William Young; that the latter on being told that she wanted to work for221-374-66-vo1. 157-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, asked if she could report for work on the following day; that she askedhim if Respondent "was going to be union," and he replied "We have our own union";that she requested delay in her employment and when she called back later, onegiving his name as Joe Wong answered, wanted to know how she got the telephonenumber, "bawled her out" but told her to call back later.When she called back sheasked for William Young.He told her he had her schedule ready for her and shecould start to work on the following Monday. She then asked, "Well, what is thisabout a withdrawal card?" to which he replied, "Yes, you go by the union and getyour withdrawal card and then come in."Newton said she "could not work withouta union," and the person having given his name as William Young, replied, "Well,then, forget it," and hung up.William denied that he had such conversations withNewton.Also material to the issue of Respondent's motivation in causing Kelley to dischargeits employees, are the alleged individual instances of discriminatory discharge.D. Discrimination1.BrewtonOn May 11, 1964, Imogene Brewton, an employee of Jack Young, was transferredfrom the latter's Brundage store to Respondent's Roberts Lane store.According toBrewton, on or about June 13, 1964, Meat Supervisor Thompson told her that hewanted to transfer her back to the Brundage store and transfer a Brundage employee,Charline Pappin, to Roberts Lane, in order that Pappin would not be required to jointhe Union.The Union at that time and for some time past had a bargaining agree-ment, including a union-shop clause, with Jack Young covering the Brundage store.,It further appears that at the time of Thompson's attempt to transfer Brewton back tothe Brundage store, the latter was being picketed by a labor organization-not thecharging union herein.Brewton protested that the transfer would require her tocross the picket line to which Thompson rejoined, according to Brewton, that if shelost her job because of her refusal to cross the picket line did she think the Unionwould get her another job, and further said that Brewton should make up her mindwhose side she was on, Young's or the Union's. Later, when Brewton stated definitelythat she would not cross the picket line at the Brundage store Thompson dischargedher.Thompson's version of the Brewton discharge was that he told her Respondent wascutting down on its labor force and offered her a job at the Brundage store.He deniedthat the transfer was being effectuated in order to enable Pappin to evade the union-shop requirements in effect at the Brundage store, or that he discussed Pappin withBrewton.Admittedly Pappin was transferred from the Brundage store to Respond-ent's employ.Thompson and William Young further testified, in defense of thedischarge, that Brewton was inefficient.Her alleged inefficiency did not prevent herfull-time employment at the Brundage store, or her transfer to the Roberts Lane store.I do not credit Young and Thompson in their-testimony on the Brewton discharge,or Thompson in his denial of statements concerning the Union attributed to him byBrewton. If a reduction in force required Brewton's discharge by Respondent onlysome 30days after her transfer from the Brundage store, there would have been nojustification for its transfer of Pappin to Respondent's employ.Testimony of Brew-ton's inefficiency is inconsistent with her status as an employee at the Brundage storeand her transfer to Respondent's employ only some 30 days prior to her discharge.Why transferan inefficientemployee?Her refusal to cross the picket line at theBrundagestore was a protected right and her discharge because of that refusal waspatently unlawful. I find that Respondent, in violation of Section 8(a)(1) and (3)of the Act, discharged Brewton because of herunion andconcerted activities.Over-nite Transportation Company,154 NLRB 1271.2. Jack BaldwinAbout June 1, 1964, Jack Baldwin, who had been employed at Jack Young'sBrundageLane store since about February 1964, was transferredto Respondent'sChester Avenue store.This transfer occurred after a picket line had been establishedat the Brundage store and after Thompson had asked Baldwin if he would cross thepicket line.When Baldwin said he wanted timeto think it over, Thompson, according1Union Representative Hodson testified,and Young denied,that he had requested Young,without success,to require Pappin to meet the requirements of the union-shop clause ofthe bargaining agreement.He was mistaken as to the date of this demand but otherwisehis testimony is credited. X. B. & J. YOUNG'S SUPER MARKETS, INC.277to him,said"there wasn't really any problem,"if Baldwin"didn'twant to go acrossthe picket line" he "could go to the other store."While working at the ChesterAvenue store,according to Baldwin,Bill Sing, the store manager,asked him if hebelonged to the Union and when he answered in the affirmative,asked why.Baldwinreplied that he "felt like it."When Baldwin returned from his vacation aboutAugust 30,William Young called him and told him that business was slow and he,Baldwin,would not be needed thereafter.At the time of the discharge,Baldwin wasthe head meatcutter and he had one assistant or apprentice.Baldwin's assistant wasretained and another employee was transferred to Baldwin's job.Sing deniedinterrogating Baldwin about his union affiliation.Respondent's defense to the Bald-win discharge was that business was poor and Baldwin was unsatisfactory as headmeatcutter.The defense of poor business does not stand up under scrutiny,for in the weekpreceding Baldwin's discharge overall sales and sales at the Chester store were thesecond highest of any week since Respondent purchased the Kelley markets,and thevacancy caused by Baldwin'sdischarge was promptly filled.Thompson's testimonythat Baldwin was inefficient as head meatcutter is not necessarily at variance withWilliam Young's admission that he considered Baldwin a "fairly decent meat cutter,"but does not explain why Baldwin was let go while his assistant, an apprentice, wasretained.Obviously,had Baldwin'swork as a meatcutter not been satisfactory hewould not, a short time after his transfer to the Chester store, been promoted to headmeatcutter.By virtue of the union-shop clause of the bargaining agreement in effectat the Brundage store, Thompson and Young would know,or have reason to believethat Baldwin, as well as Brewton,was affiliated with the Union,whether or not StoreManager Sing questioned Baldwin directly about his union affiliation.And finally,Thompson's transfer of Baldwin from the Brundage store in orderto obviate thelatter's crossing of the picket line established at that store,isbut another example ofRespondent's connivance with Jack Young in meeting the thrust of union organizationat the Brundage store.I find that the Respondent,in violation of Section 8(a)(1) and(3) of the Act,discharged Baldwin because of his union affiliation and activities.I further find thatJack Young and the Respondent,though separate corporate entities, had a commonlabor and personnel policy, as demonstrated,inter alia,by transfers of personnel backand forth between the Jack Young and Respondent markets;participation in theexecution of that policy by William Young, the general manager of both Jack Youngand Respondent operations;by Thompson's supervision of the meat departments ofboth corporations for a substantial period and up to or about September 1964; andby the fact that prospective job applicants for both corporations were required toapply at the same location.Accordingly,I find that Jack Young and Respondentconstituted a single employer within the meaning of the Act. It follows that transfersfrom the Brundage store in furtherance of attempts by Jack Young to evade its obliga-tions under its bargaining agreement with the Union,or to weaken or frustrate unionorganization,are attributable to the Respondent,and germane to the issue of Respond-ent's motivation in causing Kelley to discharge all its employees prior to Respondent'soperation of the Kelley stores.This same conclusion would hold regardless ofwhether Jack Young and Respondent be considered a single employer,because ofWilliam Young's and Thompson's dual capacities in the service of both employersduring the period of the transfers in question.Obviously, this was not a case of theright hand not knowing what the left hand was doing,or of either functioning inde-pendently of the other.E. Concluding findings on successorshipI was not impressed,on the whole,with explanations given by William and CharlesYoung for Respondent's act in causing Kelley to discharge its employees prior toRespondent's acquisition of the Kelley markets.Their testimony on their observationof Kelley employees from which they concluded that the latter were inefficient and aprobable cause of Kelley's failure to show a profit,was general and unconvincing.It was not until after his return to the witness stand after an intervening witness (hisbrother)thatWilliam Young was able to recall that he observed any meat marketemployees of Kelley at work and, as he admitted,any failure of efficiency on theirpart may have been due, at that late date,to the fact that they may have heard rumorsof Respondent's acquisition of the Kelley markets, and, accordingly,were somewhatdisorganized.Charles Young in his testimony that he observed meat market employ-ees gossiping and drinking coffee apparently took no account of the fact that underKelley's union agreement employees were allowed a coffee break.The overalldescription of Kelley employees as "lackadaisical"by both William and Charlesimpressed me as being no more than a catchall description to cover up any real obser- 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDvation by either of them of the day-by-day performance of Kelley employees, andboth admitted that it was Kelley's methods of merchandising as well as employeeinefficiency that in theiropinionaccounted for Kelley's losses.Of course it may wellbe, as they testified, that they would prefer to "screen" Kelley employees beforeemploying them, but the fact is that no such "screening" of Kelley employees tookplace, the two that were tentatively offered employment having undergone no screen-ing, and other prospective applicants being told, without screening, that Respondentalready had all the meat department personnel required.Similarly unconvincing were the blanket and specific denials of William and CharlesYoung and Thompson of all mention of unions or union affiliation in their conversa-tions with prospective employees.We have seen how the Respondent collaboratedwith Jack Young in transferring Pappin out of the bargaining unit at Jack Young'sin order to evade the union-shop clause of the agreement covering that store, anddischarged Brewton because she refused to cross the picket line at Jack Young'sBrundage store established by another union.Baldwin's transfer in order that hewould not have to cross the picket line established at the Brundage store, is furtherindicative of Respondent's collaboration with Jack Young in combating unionism.William Young's denial of telephone conversations with Barnum and Newton arenot credited.No reason is afforded or suggested why some unnamed person wouldidentify himself as William Young in these conversations, demand withdrawal cardsfrom the Union as a condition of employment by the Respondent, or why Barnumwould fabricate a telephone number at which prospective employees could reachYoung.On the basis of such factors and on my observation of the witnesses, I findthat Thompson told two newly terminated employees of Kelley that there were nojob openings in Respondent's meat department, stated that Respondent would operateon a nonunion basis, and that the Respondent, through William Young and Thomp-son, made withdrawals from the Union a condition of employment by the Respondent.Obviously, the only screening Respondent ever undertook of Kelley's meat marketemployees was to determine, in a few instances of actual applicants, whether or notthey were willing to forgo union affiliation in order to enter Respondent's employ.In conformity with these findings and on the entire record, I conclude that theRespondent caused Kelley to discharge its employees in order to evade and escapeits obligations as a successor to Kelley to recognize and bargain with the Union and tohonor and apply its unexpired bargaining agreement. Such action constituted dis-crimination against Kelley employees violative of Section 8(a)(1) and (3) of theAct.I further find that Respondent denied Newton employment because of herrefusal to withdraw from the Union, conduct violative of Section 8(a)(1) and (3)of the Act.Kelley'smeat market employees having been discriminatorily discharged neverlost their status in law as employees, and the appiopriate unit and the Union's majoritystatus survived Respondent's accession to ownership and operation of the Kelleystores.The Respondent, as Kelley's successor, was therefore legally obligated torecognize and bargain with the Union and to honor its bargaining agreement withKelley's.F. The request and the refusal to bargainNo request by the Union was required to make the Union's unexpired agreementwith Hob Nob Stores binding on the Respondent. The Union did, however, on oraboutMay 19, 1964, through its secretary-treasurer, Hodson, make a demand onWilliam Young that the Respondent honor the Union's contract covering its Bakers-field stores, and, according to Hodson, Young rejected the demand.Young testifiedthat Hodson's demand had reference to the Union's contract with Jack Young and itsapplication to Respondent's stores.Itappears that the substantive terms of theUnion's contract with Jack Young and its unexpired contract with Kelley's wereidentical, and it may well be that Hodson, in making his demand on Young, was actingon the alternative theory of successorship and the belief that Jack Young and Respond-ent constituted a single employer and, accordingly, that the provision in the Union'scontract with Jack Young extending its coverage to any additional Bakersfield storesacquired by Jack Young, applied. Be this as it may, after having his demand refusedby William Young, Hodson notified Respondent's agent, Valley Employers Associa-tion, of the Union's demand and received in reply the following letter signed byH. Joseph Specht on behalf of the Association:On Tuesday, May 19, 1964, you phoned me and claimed you representedthe employees of Young's Super Markets located on South Chester, RobertsLane, and Niles Street in Bakersfield.For and on behalf of our member, please be advised the Employer, K, B, andJ,Youngs Super Markets Inc. declines recognition of your Union, ButchersLocal 193. K. B. & J. YOUNG'S SUPER MARKETS, INC.279These three stores were recently purchased and the prevailing Employer termi-nated all the employees.The present Employer has hired all new employeesand your request that these employees join your union within 31 days is evidenceenough of the employers good faith doubt that you represent a majority of theseemployees.This letter represents a firm unequivocal refusal by the Respondent to recognize theUnion, a refusal which I find constituted a violation of Section 8(a) (1) and (5) of theAct, and it is immaterial if at some later date the Union, through its attorney, recog-nized that Jack Young and Respondent constituted separate corporate entities, andentered a disclaimer with respect to an RM petition filed by Respondent.At varioustimes after Respondent's initial refusal to recognize the Union, the latter sought toenforce health and welfare provisions of its agreement with Kelley's and gave a"reopener" notice in conformity with that agreement.Respondent has rejected allsuch demands.IV.THE REMEDYIt having been found that the Respondent has engaged in unfair labor practices, Iwill recommend that it cease and desist therefrom, and take the following affirmativeactionrequired to effectuate the policies of the Act.Upon request, bargain with the Union as the exclusive representative of its employ-ees in the unit found herein to be appropriate, with respect to wages, hours, andother terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.Offer all employees in the appropriate unit who had employee status in that unit asof April 20, 1964, immediate reinstatement to the positions they held on that date,without prejudice to their seniority and other rights and privileges, dismissing, ifrequired, all employees in the said appropriate unit hired by the Respondent since itbeganoperations of the three Bakersfield stores formerly operated by Kelley's, andmake them whole by payment to each of a sum of money equal to that which he orshe normally would have earned in Respondent's employ from the date Respondentbegan operations to the date of the offer of reinstatement, less their net earnings, ifany, during the said period.The relief thus provided for shall be computed inaccordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289.Interest at 6 percent per annum shall be paid in accordance with the principle ofIsisPlumbing & Heating Co.,138 NLRB 716. Offer Imogene Brewton 2 and JackBaldwin immediate reinstatement to the positions they held at the time of theirrespective discharges, without prejudice to their seniority and other rights and privi-leges, and make them whole by payment to them of a sum of money equal to thatwhich he or she normally would have earned in Respondent's employ from the date oftheir respective discharges to the date of the offer of reinstatement, less their net earn-ings,if any, during the said period.Backpay computations and interest will applyas in thepreceding discharges.The character and scope of Respondent's unfair labor practices justify and requirea broad cease-and-desist order.Upon the basis of the foregoing findings of fact and the entire record in the case,Imake the following -CONCLUSIONS OF LAW1.Hob Nob Stores, Inc., d/b/a Kelley's Markets, until the conclusion of its opera-tion of its Bakersfield, California, stores on or about April 20, 1964, was, andRespondent is, an Employer within the meaning of Section 2(2) of the Act, engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.All meat department employees employed by Kelley's at its Bakersfield stores,and all such employees employed by the Respondent in its operation of the saidBakersfield stores, excluding professional employees, guards, and supervisors asdefined in the Act, constituted at all times material herein, and now constitute, a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.The Union at all times material herein was, and now is, the exclusive representa-tive of all employees in the aforesaid unit for the purposes of collective bargaining.5.By refusing on and after May 19, 1964, to bargain collectively with the Unionas the exclusive representative of the employees in the appropriate -unit, including itss Part-time work afforded Brewton, subsequent to her discharge, was not reinstatementsuch as to satisfy the requirements of the Act, but compensation therefor will, of course,reduce the amount of backpay due her. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal to honor and apply the Union's bargaining agreement then and thereafter infull force and effect, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) of the Act.6.By causing Hob Nob Stores, Inc., d/b/a Kelley's Markets, to discharge allemployees in the aforesaid appropriate unit on or about April 20, 1964, in order toevade and repudiate its bargaining obligations; by conditioning the employment ofNorma Newton on her withdrawal from the Union; by discriminating in regard to thehire and tenure of employment and the terms and conditions of employment ofImogene Brewton and Jack Baldwin; and by the aforesaid conduct discouraging mem-bership in a labor organization, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.7.By its conduct described in the two preceding paragraphs, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that Respondent, K. B. & J. Young'sSuperMarkets, Inc., Bakersfield, California, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive representativeof all its employees in the previously described appropriate unit.(b)Discriminating against any of its employees in regard to their hire or othertenure and condition of employment, thereby discouraging membership in the Unionor any other labor organization.(c) In any other manner interfering with, restraining, or coercing its employees inthe right to self-organization, to form labor organizations, to join or assist the Unionor any other labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as authorized in Section 8(a)(3) of the Act.2.Take the following affirtnptive action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with the Union as the exclusive representa-tive of its employees in the previously described appropriate unit, with respect torates of pay, wages, hours of work, and other conditions of employment and, if anunderstanding is reached, embody such understanding in a signed agreement.(b)Offer all employees in the previously described appropriate unit who hademployee status in that unit as of April 20, 1964, and offer Jack Baldwin and ImogeneBrewton immediate reinstatement to the positions they held at the time of theirrespective discharges, without prejudice to their seniority and other rights and privi-leges, and make them whole for any loss of pay they may have suffered as a resultof the discrimination against them, all in the manner set forth in the above sectionentitled, "The Remedy."(c)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay which may be due under the terms of this Recommended Order.(e) Post at its plant at Bakersfield, California, copies of the attached notice marked"Appendix." 3Copies of said notice to be furnished by the Regional Director forRegion 21, shall, after being signed by a representative of the Respondent, be posteda If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words "a Decision and Order." K. B. & J. YOUNG'S SUPER MARKETS, INC.281by Respondent immediately on receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(f)Notify the aforesaid Regional Director, in writing, within 20 days from thedate of this Decision, what steps Respondent has taken to comply therewith.4UnlessRespondent so notifies the said Regional Director, I recommend that the Board issuean Order requiring Respondent to take the aforesaid action.A If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 21, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Butchers Union Local 195, Amalga-mated Meat Cutters and Butcher Workmen of North America, AFL-CIO, orany other labor organization of our employees, by discharging any of our employ-ees because of their concerted or union activities, or in any other manner dis-criminate in regard to their hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above-named union or any other labor organization, to bargain col-lectively through representatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL, upon request, bargain collectively with the above-named Union asthe exclusive representative of all our employees in the unit described below,with respect to rates of pay, wages, hours of employment, or other conditions ofemployment, and, if an understanding is reached, embody such understanding ina signed agreement.The bargaining unit is:All meat market employees employed at our Bakersfield stores, excludingprofessional employees, guards, and supervisors as defined in the Act.WE WILL offer immediate and full reinstatement to all employees who hademployee status in the aforesaid appropriate unit as of April 20, 1964, and toJack Baldwin and Imogene Newton, and make them whole for any loss of paythey may have suffered because of the discrimination against them.All of our employees are free to become, remain, or refrain from becoming orremaining, members of the above-named Union or any other labor organization.Wewill not discriminate in regard to hire or tenure of employment or any term or condi-tion of employment, against any employee because of membership in or activity onbehalf of any labor organization.K. B. & J. YOUNG'S SUPER MARKETS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Seven-teenth Floor, U.S. Post Office and Courthouse, 312 North Spring Street, Los Angeles,California,Telephone No. 688-5850, if they have any question concerning thisnotice or compliance with its provisions.